Curia.

Where the process is not bailable, it may go against any number of defendants jointly; and yet the plamtiff may declare against them severally. (3 John. 538; l T. E. 696[697. l B * P. 49; 6 B. * P. 82.)
By the course of proceeding, these suits became separate tQ eyery purpose; and are not to be considered as a joint suit defended by each defendant sirnvl cum the other. The defendants are to be treated as joint trespassers sued separately, in which case the plaintiff can' have but one satis* *112faction; but he may assess damages separately; and then elect de melioribus damnis, and recover costs against . ° The plaintiff, therefore, is entitled to recover his damages but once ; and having either received them from Hawes, or discharged him without payment, that act must be considered a satisfaction or release of the damages as to both. The plaintiff ought not to collect the damages on the other execution. The five dollars damages must be indorsed satisfied on that; but the costs may be collected.
Eule accordingly.